999 F.2d 541
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David L. WILLIAMS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee,Lawrence B. Gibbs, Commissioner Internal Revenue Service;William Palzkill, District Director, Internal RevenueService;  C.E. Smalley, Chief, Special Procedures InternalRevenue Service;  Stephen Peck, Agent, Internal RevenueService;  Glen Bruce, Graves County Court Clerk;  DonnaSexton, Graves County Court Deed Clerk;  General Tire, Inc.,Defendants.
No. 92-6136.
United States Court of Appeals, Sixth Circuit.
July 6, 1993.

Before MILBURN and NORRIS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This pro se litigant, David L. Williams, appeals from the order of the district court denying his cause of action filed pursuant to 28 U.S.C. § 2410 to quiet title to his real property, on which the Internal Revenue Service (IRS) had filed a tax lien.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
This case was previously before this court and was remanded to the district court on the grounds that the complaint raised an issue as to whether the IRS had followed proper procedure in assessing Williams's tax liability.   Williams v. United States, No. 89-5740 (6th Cir.  April 17, 1990).   The case was tried to the district court, and the court concluded that the IRS made proper formal assessments of Williams's tax liability for the years 1982, 1983, and 1985-1987.   The court, however, also determined that the IRS did not properly assess Williams's tax liability for the year 1984.   On appeal, Williams argues that the Certificates of Assessments and Payments (Forms 4340) constitute inadmissible evidence.


3
After careful consideration, it is ORDERED that the decision of the district court is affirmed for the reasons set forth in the district court's Memorandum Opinion, Findings of Fact and Conclusions of Law dated May 4, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.